Citation Nr: 0105260	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for mechanical low back 
pain, claimed as a low back injury (low back disorder 
herein).  

2.  Entitlement to service connection for bilateral shin 
splints, claimed as legs, muscle cramps, neurological 
(bilateral leg disorder herein).  


REPRESENTATION

The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1992 to March 1996, 
with inactive duty both prior and subsequent thereto.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the RO, which denied the veteran's claims of service 
connection for low back and bilateral leg disorders, as not 
well-grounded.  

In March 2000, the veteran's sworn testimony was obtained 
before the undersigned Member of the Board sitting at the RO 
(Travel Board hearing).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, a Remand is required.  

With regard to the VCAA, the veteran's requests for VA 
orthopedic and neurologic examinations of his low back and 
bilateral leg disorders have been noted.  Additionally, the 
veteran has submitted 1998 and 1999 private treatment records 
of Drs. Barebo, Wallace, and Denning, and the Duke University 
Medical Center, Tri-State Neuroscience Center, Inc., and 
University Health Associates.  However, it is not clear 
whether additional private medical records exist from these 
sources for later dates, or whether additional private 
treatment records exist which have not been obtained.  

In view of the above, this case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for his low back or lower 
extremities, from March 1996 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from March 1996 
to the present, if not already of record, 
including those from Drs. Barebo, 
Wallace, and Denning, and the Duke 
University Medical Center, Tri-State 
Neuroscience Center, Inc., and University 
Health Associates, dated from March 1996 
to the present, as well as any other VA 
and/or non-VA medical facility or 
provider identified by the veteran, dated 
from March 1996 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations in order to determine the 
nature, severity and etiology of any 
disorders involving the low back and 
legs.  All indicated studies should be 
obtained.  The veteran's complaints 
should be recorded in full.  Each 
examiner should report all physical 
findings in detail.  The claims folder 
must be made available to the examiners 
for use in the study of the veteran's 
case.  Based on a review of all medical 
records in the claims file, from military 
service and thereafter, and examination 
of the veteran, each examiner should 
provide an opinion as to the medical 
probability that any disorder of the low 
back or legs currently diagnosed is of 
service onset or otherwise related 
thereto.  A complete and detailed 
rationale for all opinions expressed 
should be provided.

3.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  

Any other development deemed warranted by 
the record should be undertaken by the 
RO.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for low back and 
bilateral leg disorders.  If any benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


